                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      2:19-cv-05715-PA-SHK                               Date: January 15, 2020
 Title: Albert F. Garcia Jr. v. Andrew Saul



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                      Not Reported
               Deputy Clerk                                        Court Reporter


    Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
               None Present                                        None Present


Proceedings (IN CHAMBERS): THIRD ORDER TO SHOW CAUSE


        On July 1, 2019, Plaintiff Albert F. Garcia Jr. (“Plaintiff”) filed a Complaint seeking
judicial review of a decision of the Commissioner of Social Security (“Defendant”). Electronic
Case Filing (“ECF No.”) 1, Complaint. On July 9, 2019, the Court issued its Case Management
Order (“CMO”), wherein Plaintiff was ordered to file a proof of service (“POS”) within thirty
days of the CMO issuing. ECF No. 6, CMO. Plaintiff failed to timely file his POS. Therefore,
the Court issued an Order to Show Cause (“OSC”), warning Plaintiff that failure to file the POS
by August 30, 2019, or to show cause why Plaintiff had not timely filed his POS, may result in
dismissal of the case. ECF No. 7, OSC.

         On August 29, 2019, Plaintiff filed a POS. ECF Nos. 9, 11. The Court then vacated its
OSC and reminded the parties “to adhere to the Court’s CMO (ECF No. 6) for the remainder of
the litigation.” ECF No. 12, Order Vacating OSC. On December 23, 2019, Defendant filed a
Notice of Non-Receipt of Plaintiff’s Settlement Proposal (“Notice”). Electronic Case Filing
Number (“ECF No.”) 15, Notice. The notice informed the Court that Defendant had not
received a settlement proposal from Plaintiff as ordered by the Court’s CMO and that Defendant
has, therefore, been unable to respond. Id.

        Accordingly, the Court issued a second OSC (“Second OSC”), ordering Plaintiff to show
cause in writing by January 9, 2020, “why he has not complied with the Court’s CMO and why
this case should not be dismissed for failure to prosecute.” ECF No. 16, Second OSC. The
Court “reminded [Plaintiff] that failure to file a response within the time specified may be

 Page 1 of 2                       CIVIL MINUTES—GENERAL                Initials of Deputy Clerk DC
deemed consent to the dismissal without prejudice of this action.” Id. As of the date of this
Order, nearly one week past the deadline to do so, Plaintiff has failed to respond or otherwise
show cause why this case should not be dismissed.

         Accordingly, Plaintiff is ordered, again, one final time, to show cause in writing by
January 22, 2020, why this case should not be dismissed for failure to prosecute and for repeated
failure to follow Court orders. Plaintiff is warned that failure to respond within the time specified
will be deemed consent to the dismissal of this action without prejudice.

        IT IS SO ORDERED.




 Page 2 of 2                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
